Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 11 and 13 – 19 have been examined. Claims 12 and 20 have been canceled by Applicant.

Allowable Subject Matter
Claims 1 – 11 and 13 – 19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Araki (9,027,684) discloses a battery pack attachment assembly similar to the instant invention; however Araki, either alone or in combination, neither discloses nor suggests a battery pack attachment assembly comprising a first bracket attached to a vehicle underbody, a second bracket attached to the first bracket vertically below the first bracket, (in regard to claims 1 and 13) at least one coolant line, at least one electrical wire, or both disposed vertically between the second bracket and the vehicle underbody, (in regard to claim 2) a battery pack, wherein the second bracket is forward a side rail of the battery pack relative to an orientation of a vehicle having the battery pack, and (in regard to claim 11) a first mechanical fastener, and further comprising a plurality of second mechanical fasteners that secure a side rail of the battery pack to the vehicle underbody, the plurality of second mechanical fasteners laterally outside the first mechanical fastener. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618